Citation Nr: 1409376	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  96-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for asbestosis with pleural plaques, from November 23, 1993 to October 6, 1996.  

2.  Entitlement to an initial compensable disability rating for asbestosis with pleural plaques, from October 7, 1996, to May 20, 1998.  

3.  Entitlement to an initial disability rating in excess of 30 percent for asbestosis with pleural plaques, from November 8, 2002 to April 7, 2013.

4.  Entitlement to an initial disability rating in excess of 60 percent for asbestosis with pleural plaques, since April 8, 2013.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to February 1964.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 1995 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case was later transferred to the RO in San Diego, California.  

In a January 2013 decision, the Board denied a compensable initial disability rating for asbestosis with pleural plaques from November 23, 1993, to May 20, 1998, and granted an initial 10 percent disability rating for the same from May 21, 1998 to November 7, 2002; the claim for an increased initial disability rating for asbestosis with pleural plaques from November 8, 2002, was remanded for further development. 

The Veteran appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in September 2013 the Court vacated that part of the Board's decision denying a compensable initial disability rating for asbestosis from November 23, 1993, to May 20, 1998, pursuant to a Joint Motion (JMR).  

The Veteran did not appeal that part of the Board's decision that granted a 10 percent initial disability rating for asbestosis with pleural plaques, from May 21, 1998, to November 7, 2002.  

During the course of the Veteran's appeal, an initial 60 percent disability rating for asbestosis with pleural plaques was granted from April 8, 2013.  Because this grant does not represent the maximum available benefit under law and regulations, the claim for an initial increased disability rating since April 8, 2013, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to initial increased disability ratings for asbestosis with pleural plaques from November 8, 2002 to April 7, 2013, and since April 8, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From November 23, 1993, to October 6, 1996, the Veteran's asbestosis with pleural plaques was asymptomatic with no complaints of chest pain, and no competent evidence of obliteration of costophrenic angles or tenting of diaphragm.  

2.  From October 7, 1996, to May 20, 1998, the Veteran's asbestosis with pleural plaques remained asymptomatic with pulmonary function testing (PFT) reflecting FVC values of no less than 79 percent of predicted value or DLCO of 65 percent or less of predicted value.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for asbestosis with pleural plaques, from November 23, 1993, to October 6, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6810 (1995).  

2.  The criteria for an initial 10 percent disability rating, and no more, for asbestosis with pleural plaques, from October 7, 1996, to May 20, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6833 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA examination reports, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated that there are any outstanding private or VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 38 C.F.R. § 3.159 (c) (2).

VA examinations were conducted in July 1994 and May 1998; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These examinations are adequate as they are predicated on review of the claim file and examinations of the Veteran and fully address the rating criteria relevant to evaluating the Veteran's service-connected disability.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 at 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

During the pendency of the Veteran's appeal, the applicable rating criteria relating to the respiratory system was amended effective October 7, 1996.  See 38 C.F.R. § 4.97, Diagnostic Code 6810 (1996), amended by 38 C.F.R. § 4.97, Diagnostic Code 6833 (1997); [61 Fed.Reg. 46720-46731 (Sept. 5, 1996)].  As such, the Veteran's claim must be considered under the prior and current sets of criteria.  

Where a law or regulation changes during the pendency of a claim for a higher rating, the Board must consider both the former and the revised versions of the regulation.  An effective date based on the revised criteria may be no earlier than the date of the change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The RO has addressed both the previous rating criteria and the new amendments in its January 1999 supplemental statement of the case.  

Under the previous version of the rating criteria, Diagnostic Code 6810 provides a maximum 10 percent evaluation with evidence of diaphragmatic pleurisy, pain in chest, obliteration of costophrenic angles, or tenting of the diaphragm.  Otherwise, lung disabilities analogous to chronic fibrous pleurisy were considered a nondisabling condition.  38 C.F.R. § 4.97, Diagnostic Code 6810.  

Under the revised version of the rating criteria, Diagnostic Code 6833 provides a 10 percent evaluation for Forced Vital Capacity (FVC) of 75 to 80 percent predicted value, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 65 to 74 percent predicted, or; DLCO of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833.  


From November 23, 1993, to October 6, 1996

The overwhelming majority of the Veteran's VA treatment records dating from November 1993 to October 6, 1996, either indicate that his asbestosis was asymptomatic despite changes noted on periodic chest X-ray studies, or that he experienced no shortness of breath, chest pain, weight loss or exertional dyspnea.  A February 1995 progress note, however, indicates significant chest X-ray changes and minimal symptoms.  The examination report specifically states that he did not experience shortness of breath, difficulty breathing or weight loss.  While the examiner did not address whether the Veteran had chest pain, diaphragmatic pleurisy, and obliteration of costophrenic angles or tenting of the diaphragm, the Veteran does not assert that he experienced any of these symptoms at that time.  

A VA general medical examination report dated in July 1994 reflects examination of the lungs was normal.  X-ray studies of the chest revealed prominent pulmonary markings that included fibrosis and plaque-like pleural areas.  PFTS revealed post-bronchodilator FVC findings of 93 percent of predicted and DLCO findings of 86 percent of predicted.  The examiner found the PFT studies to be normal.  

During this period, there is no evidence of diaphragmatic pleurisy, obliteration of costophrenic angles, tenting of the diaphragm or pain in the chest.  

The preponderance of the evidence is against the claim for an initial compensable disability rating for asbestosis with pleural plaques, from November 23, 1993, to October 6, 1996; there is no doubt to be resolved; and a compensable initial disability rating is not warranted.  

From October 7, 1996, to May 20, 1998

There were no PFTs administered between July 1994 and May 21, 1998.  

VA treatment records dating from February 1997 to May 1998, overwhelmingly indicate routine follow-up with no complaints or that the Veteran's asbestosis was asymptomatic.  X-ray studies showed no significant changes.  

Although the May 21, 1998 VA compensation examination report indicates that the Veteran's asbestosis was asymptomatic at that time, the PFT administered shows a FVC of 79 percent predicted.  Although this value is a pre-bronchodilator study and not a post-bronchodilator study as required for the rating criteria, the examiner apparently determined that a post-bronchodilator study was unnecessary.  

While the July 1994 PFT studies prior to the effective date of the regulatory changes contain FVC and DLCO scores that would not qualify for a compensable rating under the revised criteria, the May 21, 1998, VA PFT results reflect FVC findings that warrant a 10 percent disability rating.  The evidence does not indicate that there was any significant change in the Veteran's symptoms between October 7, 1996 and May 21, 1998.  Therefore, the May 21, 1998, PFT results adequately reflect his level of disability at the time of the regulatory change.  

The evidence is, at worst, in equipoise and, resolving all reasonable doubt in favor of the Veteran, a 10 percent rating is warranted for asbestosis with pleural plaques from October 7, 1996, to May 20, 1998.  

During this period, there are no findings of FVC of 74 percent or less predicted, or; DLCO of 65 percent or less predicted.  Thus, an evaluation in excess of 10 percent is not warranted from October 7, 1996, to May 20, 1998. 

Extraschedular Consideration

The evidence shows that the Veteran's service-connected asbestosis with pleural plaques was asymptomatic from November 23, 1993, to May 20, 1998, and resulted in X-ray evidence of fibrosis and pleural plaques with PFTs reflecting FVC of no less than 79 percent of predicted.  The rating criteria considered in this case reasonably describe the Veteran's disability levels during these periods and his symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned scheduler evaluations for the service-connected asbestosis with pleural plaques are adequate; and referral for consideration of extraschedular evaluations during these periods is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

A claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  

The Veteran was employed throughout the time periods addressed in this decision and the issue of entitlement to a total disability rating based on TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for asbestosis with pleural plaques, from November 23, 1993 to October 6, 1996, is denied.

Entitlement to an initial 10 percent disability rating, and no more, for asbestosis with pleural plaques, from October 7, 1996, to May 20, 1998 is granted.  


REMAND

Given VA's failure to comply with the Board's February 2012 and January 2013 remand directives, the claims for increased initial disability ratings for asbestosis with pleural plaques since November 8, 2002, must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The February 2013 VA respiratory examiner provided the pre-bronchodilator FVC findings and did not provide DLCO findings.  The PFT report indicated that DLCO findings were not reliable; however, the spirometry was found to be suboptimal and the examiner opined that DLCO testing might better characterize the Veteran's lung function.  

Post-bronchodilator studies were not conducted in compliance with 38 C.F.R. § 4.96(d)(4), and the examiner did not state why the post-bronchodilator studies should not be done.  Further, the examiner did not provide an estimate of the Veteran's maximum exercise capacity due to his asbestosis, as necessary to adequately assess the current severity of his disability.  

An April 2013 VA examination addendum indicates that the PFTs were conducted without bronchodilators or DLCO but does not state why post-bronchodilator studies were not performed.  

VA treatment records since May 2012 have not been associated with the Veteran's claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since May 2012 from the Long Beach, California, VAMC for the Veteran.  

2.  Schedule the Veteran for another examination to determine the current severity of his service-connected asbestosis with pleural plaques.  The claim folder must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests must be accomplished, to include pulmonary function tests with pre and post-bronchodilator FVC and DLCO findings.  If the examiner determines that post-bronchodilator studies should not be done, he/she must state why not.  The examiner must also provide an opinion in regard to the Veteran's maximum exercise capacity and the degree of impairment due to asbestosis with pleural plaques.  A complete rationale for all opinions expressed must be given.  

3.  Then readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


